Citation Nr: 1453667	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-09 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2014, the Veteran provided testimony at a travel Board hearing.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted with respect to the Veteran's claim for service connection for a left eye disability.

The Veteran claims that a left eye disability was a result of being hit in the eye with a clip from an M-14 magazine rifle in 1961 during active duty service.  

The service treatment records are negative for any findings or treatment of a left eye injury or disability.  

Post-service, VA treatment records dated in November 2009 show that the Veteran had a round chorioretinal scar of the left eye with nasal fixation, subjective scotoma, which the examiner opined was a probable old commotio retinal injury.    

The Veteran was afforded a VA examination in February 2012 in connection with his claim to establish service connection for a left eye disability.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran was afforded a VA examination, the Board finds that this examination is inadequate for the purpose of adjudicating this claim.  The VA examiner reviewed the claims file and interviewed the Veteran, but opined that the etiology of the Veteran's left eye disability could not be made without resorting to mere speculation.  However, no explanation was provided for this conclusion and the Board finds that the report is inadequate for the purpose of adjudicating the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record).  Thus, a supplemental medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to an appropriate VA medical professional to provide a supplemental opinion on the nature and etiology of the Veteran's current left eye disability.  The examiner must be given full access to the Veteran's complete VA claims file for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, was reviewed in connection with this examination. 

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified. 

The examiner should provide an opinion as to whether a left eye disability is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.
The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



